Citation Nr: 0826516	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbar disc disease 
with spurring at L-2, L-3, and L-4, rated as 40 percent 
disabling prior to June 1, 2007, and as 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
May 1976 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2002 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In the August 2002 rating 
decision, the RO continued the 40 percent rating for the 
veteran's lumbar disc disease and the veteran appealed.  
During the course of the appeal, in the March 2007 rating 
decision, the RO decreased the rating for the veteran's 
lumbar disc disease to 20 percent disabling.  The veteran had 
filed his claim for increase in February 2002.  Given the 
reduction in rating during the pendency of the appeal, the 
Board must consider the "staged" ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007) (staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).  

The Board notes that in November 2003, the veteran's 
representative submitted an informal claim for a total 
disability rating based on individual unemployability by 
reason of service-connected disability (TDIU) that was never 
adjudicated.  The Board therefore refers that claim to the RO 
for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Review of the 
record discloses that the agency of original jurisdiction 
(AOJ) has not fulfilled its obligation to assist the veteran.  
Specifically, the Board notes that the veteran submitted 
evidence from his former employer, the United States Postal 
Service (USPS), showing that he left his employment on 
disability retirement due to his lumbar degenerative disc 
disease.  The Board notes that there are no records from USPS 
in the veteran's case file.  Because any records held by USPS 
could have a direct bearing on the issue on appeal, the Board 
must remand so that the veteran can be notified that such 
records might help prove his claim.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the VCAA notification 
required for an increased rating claim must include certain 
specifics.  Section 5103(a) of title 38 of the United States 
Code requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability, such as records regarding disability retirement 
from USPS.  Vazquez-Flores, supra.  In order to ensure 
compliance with these notification requirements, the agency 
of original jurisdiction (AOJ) should issue a notification 
letter that complies with these requirements and thereafter 
re-adjudicate the claim for increase.

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his lumbar 
disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity from noncompensable to 
as much as 100 percent for his 
disability, based on the nature of the 
symptoms of the condition for which 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  38 
C.F.R. § 4.71a (2007).  In this instance, 
the notice should include information 
about the rating criteria used to rate 
the veteran's disability and what is 
required to obtain a higher rating under 
38 C.F.R. § 4.71a (2002) and 38 C.F.R. 
§ 4.71a (2007).  The notice must also 
provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores, supra.  

2.  With authorization from the veteran, 
the AOJ should take the steps necessary 
to obtain records pertaining to the 
veteran's USPS disability retirement, 
including, but not limited to, medical 
records, examination reports, the 
decision granting the veteran disability 
retirement, and any personnel records 
showing the veteran's medical absences 
from work at USPS.

3.  The AOJ should determine whether or 
not the veteran is receiving Social 
Security disability benefits.  If so, 
then the AOJ should contact the Social 
Security Administration (SSA) and obtain 
any records that are related to the 
veteran's lumbar degenerative disc 
disease.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

